

116 HR 6894 IH: Fair Chance for Small Business Relief Act
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6894IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mrs. Beatty (for herself, Mr. Kennedy, Ms. Norton, Mrs. Watson Coleman, Mr. Thompson of Mississippi, Mr. Hastings, Mr. Michael F. Doyle of Pennsylvania, Ms. Moore, Mr. Johnson of Georgia, Ms. Fudge, Ms. Bonamici, Ms. Wilson of Florida, Mr. Espaillat, Mr. Blumenauer, Mr. Carson of Indiana, Mr. Trone, and Ms. Haaland) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to ensure that applicants with a criminal record are eligible for certain loans, and for other purposes.1.Short titleThis Act may be cited as the Fair Chance for Small Business Relief Act.2.Eligibility for certain loans for applicants with a criminal record(a)General business loansSection 7(a)(1)(B) of the Small Business Act (15 U.S.C. 636(a)(1)(B)) is amended to read as follows:(B)Criminal historyThe Administrator may not decline to provide a guarantee for a loan made under this subsection solely on the basis that an otherwise eligible applicant, or a person with any equity stake in the eligible applicant—(i)is on probation or on parole;(ii)is presently subject to an indictment, criminal information, arraignment, or other means by which formal criminal charges are brought in any jurisdiction; or(iii)has been arrested or convicted of any crime..(b)Economic injury disaster loansThe flush matter following subparagraph (E) of section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is amended by striking the period at the end and inserting the following: : Provided further, That for purposes of this paragraph, the Administrator may not decline to provide a loan or guarantee under this subsection solely on the basis that an otherwise eligible applicant, or a person with any equity stake in the eligible applicant, is on probation or on parole, is presently subject to an indictment, criminal information, arraignment, or other means by which formal criminal charges are brought in any jurisdiction, or has been arrested or convicted of any crime..